DISSENTING OPINION OF
MR. JUSTICE WOLF
While my dissent does not appear in all the cases cited in the foregoing opinion, yet it does in several of them. T do not recall why the dissent does not appear in all. I have never been satisfied that by not appealing a registrant consents permanently to the state of the registry. There is no res adjudicata, because the rights have not been determined in a case or controversy. If the proposed registrant did not appeal before, by presenting the document afresh and paying *435the stamps due the government he ought to have a right of review in this court; or even to a record due to a reversal by this court in a similar case or a change of opinion by the registrar himself. It ought not to be necessary to present a proceeding in court if the matter can be settled administratively.